El Juez Presidente Sr. del Toro,
emitió la opinión del tribunal.
Antolín Bravo entabló demanda en la Corte de Distrito de San Juan, Sección Primera, el 24 de julio de 1920, contra Eladio Miranda. El demandado contestó y se señaló día para la celebración del juicio. En dicho día comparecieron las partes y el demandado solicitó la suspensión de la vista. El demandante no se opuso siempre que se practicare el co-tejo de ciertos telegramas con los originales que traían los telegrafistas y fueran admitidas dichas copias como prueba. El demandado admitió que fueran las copias presentadas y se marcaron en forma debida por el secretario. Y entonces el juicio se suspendió hasta nuevo señalamiento.
Así las cosas el demandado pidió a la corte que trasladara el pleito a la Sección Segunda de la propia corte y el tras-lado fue en efecto decretado. Transcurrieron algunos meses. Entró en vigor la Ley No. 41 de 1921 y el propio demandado volvió a solicitar el traslado entonces para la Corte de Dis-*568trito de San Juan, Primer Distrito, porque residía en uno de los pueblos, Vega Baja, asignados a dicha corte. La soli-citud fué denegada y el demandado interpuso contra ella el presente recurso de apelación.
Visto lo dispuesto en la disposición transitoria de la Ley No. 41, opinamos que tuvo razón la Corte de Distrito de San Juan, Segundo Distrito, al negar el traslado. El pleito ha-bía entrado ya en el período de prueba.
Alega el apelante que si bien la prueba había comenzado a practicarse, no lo había sido ante la Corte de Distrito de San Juan, Segundo Distrito, sino ante la Sección Primera de la antigua corte. No creemos que dicha circunstancia tenga influencia en la decisión de la cuestión envuelta.' La dispo-sición transitoria no distingue, y no debemos nosotros dis-tinguir.
Procede la confirmación de la resolución recurrida.

Confirmada la resolución apelada.

Jueces concurrentes: Sres., Asociados Wolf, Aldrey, Hutchison y Franco Soto.